MEMORANDUM **
Arcelia and Enrique Vizcaino, natives and citizens of Mexico, petition for review *653of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
Petitioners’ contention that the agency violated their due process rights by disregarding hardship evidence is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”). Accordingly, we lack jurisdiction to consider the claim. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *653courts of this circuit except as provided by 9th Cir. R. 36-3.